COURT OF APPEALS OF VIRGINIA


Present:    Judges Elder, Bumgardner and Lemons


CHARLES FRANCIS CARTER
                                             MEMORANDUM OPINION ∗
v.   Record No. 2394-98-4                        PER CURIAM
                                               APRIL 20, 1999
ARLINGTON COUNTY FIRE DEPARTMENT


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Charles Francis Carter, pro se, on briefs).

             (Lisa A. Cay; Siciliano, Ellis, Dyer &
             Boccarosse, on brief), for appellee.


     Charles Francis Carter ("claimant") contends that the

Workers' Compensation Commission ("commission") erred in finding

that (1) he was not entitled to reimbursement for the cost of

air conditioning repairs to any vehicles other than his 1989

Plymouth Voyager; (2) he was not entitled to reimbursement for

interest and other out-of-pocket costs; (3) his request for

reimbursement for home air conditioning expenses was barred by

the doctrine of res judicata; and (4) he was not entitled to

reimbursement for certain mileage expenses. 1     Upon reviewing the


     ∗
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
     1
      Claimant presented arguments and evidence in his thirty-five
page brief which were either not before the commission or are
irrelevant to the issues on appeal. We will only address those
issues decided by the commission in its September 11, 1998 review
opinion, and timely appealed by claimant.
record and the briefs of the parties, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

commission's decision.     See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Unless we can say as a matter of law that claimant's evidence

sustained his burden of proof, the commission's findings are

binding and conclusive upon us.     See Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

                                  I.

     In denying claimant's request for reimbursement for the

cost of air conditioning repairs to vehicles other than his 1989

Plymouth Voyager, the commission found as follows:

               Deputy Commissioner Bruner, in his
          Opinion issued January 5, 1996, approved
          such repairs only on a Plymouth van, which
          the billing record shows to be a 1989
          Plymouth Voyager. In these proceedings,
          [claimant] asserted that Deputy Commissioner
          Bruner's Opinion authorized repairs of all
          his Plymouth vehicles, which is a
          misinterpretation of that Opinion, as well
          as of the Opinions issued on review and on
          appeal. . . . We agree with Deputy
          Commissioner Cummins that such additional
          repair costs are not the reasonable and
          necessary responsibility of the employer.
          This instant claim demonstrates the
          absurdity of the claimant's argument.
          Although he demanded air conditioning
          repairs on four vehicles, [claimant]
          admitted at the hearing that he had expenses


                                 - 2 -
          attributable only to three, but that he
          might make a later claim for the fourth
          vehicle. The award of medical benefits
          deemed necessary by the Commission must be
          balanced against a reasonableness standard
          that compels the employer to pay for such
          benefits. We agree with the Deputy
          Commissioner that the employer should be
          liable only for the cost of air conditioning
          repairs to the claimant's 1989 Plymouth
          Voyager, and also that the employer should
          be allowed to determine the necessity and
          reasonableness of future repairs before such
          costs are incurred.

The commission further held that employer was liable to

reimburse claimant in the amount of $942.90, which constituted

the cost of a June 4, 1996 air conditioning repair to the 1989

Plymouth Voyager, less amounts already paid by employer and less

the cost of a state inspection of that vehicle.

     In order to hold an employer liable for medical expenses

pursuant to Code § 65.2-603, claimant bore the burden of proving

that those expenses were reasonable, necessary, and causally

related to his compensable injury.    Claimant presented no

evidence that air conditioning repairs to vehicles other than

his 1989 Plymouth Voyager were medically reasonable, necessary,

or causally related to his compensable injury by accident. 2



     2
      We note that claimant's argument that employer was
contractually obligated to reimburse him for the cost of air
conditioning repairs to four vehicles is without merit. Such a
contract, not approved by the commission, has no legal
significance under the Workers' Compensation Act. Rather,
employer's responsibility for medical expenses is judged under a
reasonableness standard pursuant to Code § 65.2-603.

                              - 3 -
Accordingly, we cannot find as a matter of law that claimant's

evidence sustained his burden of proof.

                                II.

     Claimant contends that the commission erred in refusing to

hold employer liable to reimburse him for interest, i.e.,

finance charges, and other "out-of-pocket" costs associated with

pursuing his claim.   The Workers' Compensation Act does not

provide any basis for an award of such costs.     Accordingly, the

commission did not err in denying claimant's request.

                               III.

     The July 25, 1995 home air conditioning repair expenses

were addressed in the commission's January 5, 1996 opinion.     In

that opinion, Deputy Commissioner Bruner found those home air

conditioning repair expenses noncompensable on the ground that

they were not medically necessary.     The full commission affirmed

that opinion.   Subsequently, this Court affirmed the

commission's opinion.

     Res judicata applies "where there is a valid, personal

judgment obtained by a defendant on the merits of an action.

The judgment bars relitigation of the same cause of action, or

any part thereof which could have been litigated between the

same parties and their privies."      K & L Trucking Co. v. Thurber,

1 Va. App. 213, 219, 337 S.E.2d 299, 302 (1985).     Because the

issue of employer's liability for the cost of the July 25, 1995


                               - 4 -
home air conditioning expenses was previously decided against

claimant and in favor of employer, the commission did not err in

ruling that claimant could not seek to relitigate that issue.

Thus, the commission properly denied claimant's request for

reimbursement for the July 25, 1995 home air conditioning

expenses as barred by the doctrine of res judicata.

                               IV.

     In ruling upon claimant's request for mileage

reimbursement, the commission found as follows:

          [C]laimant's evidence did not limit his
          travel to direct routes to/from medical
          treatment or repair facilities. There was
          therefore no basis to assess travel costs
          against the employer, since the claimant
          essentially declined to present such
          evidence of reasonable travel, but only
          evidence of travel that was presumably
          inflated. The Deputy Commissioner
          acknowledged payment by the employer for
          some mileage, and she limited Carter's
          recovery for such reimbursement to amounts
          already paid. We find on review that this
          was a reasonable accommodation to inaccurate
          mileage evidence offered by the claimant.

     The record amply supports the commission's findings.     In

light of the reasonableness standard applicable to this issue,

we cannot say as a matter of law that claimant's evidence proved

that employer was liable to reimburse him for any mileage

expenses other than those it had already paid. 3


     3
      In affirming the commission's ruling on this issue, we
cannot consider any evidence that was not properly before the
commission when it rendered its decision.

                              - 5 -
    For these reasons, we affirm the commission's decision. 4

                                                        Affirmed.




    4
      Appellant has filed a motion that appellee's brief not be
considered by the Court. Appellee has filed a motion to dismiss
the appeal. We deny both motions.

                             - 6 -